DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 3-5 and 7, the claims use the word “preferably” prior to claim limitations rendering the claim indefinite.  It is unclear if the limitations following the word “preferably” are positively required by the claim.
With regards to claim 6, the claim refers to the number of exhaust gas ducts being greater than the number of process gas feeds by at least one “increment”; however, the value of an increment is not defined by the claim.
With regards to claim 8, the claim uses the phrase “in particular” rendering the claim indefinite as it is unclear if the limitations following the term are required by the claim. 
With regards to claim 12, the claim depends upon claim 1; however, the claim refers to “the further process gas duct” and “the branch chamber” without proper antecedent basis.
With regards to claim 13, the claim depends upon claim 1 and refers to “the at least one further exhaust gas duct” and “the branch chamber” without antecedent basis.  It is unclear what structure is required by the claim.
With regards to claim 14, the claim depends upon claim 1 and refers to “the regulable, vacuum-generating device”, “the branch chamber” and “the one further process gas duct” without proper antecedent basis.  It is unclear what structure is required by the claim.  Additionally, the claim recites a preferable limitation rendering the claim indefinite.  It is unclear if a preferable limitation is positively required.
With regards to claim 15, the claim depends upon claim 1 which establishes at least one exhaust gas duct.  Claim 15 then establishes at least one “exhaust gas guide” that is “duct-like”.  It is unclear if the exhaust gas guide of claim 15 is separate and distinct from the exhaust gas duct of claim 1, if the two are inter-related, or if they are the same component of the device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhard et al. (DE 2134166 A, Cited in IDS filed 03/18/2020, Machine Translation provided for citation) in view of Ryder (PN 4244913).
With regards to claim 1, Gerhard teaches a device for producing and filling container products (¶ 0001, Fig. 1) in which at least one hose (13, extruded plastic profile) can be extruded into an open mold (11) starting from an extrusion head (10) along a hose guide as seen in Figure 1.  Gerhard teaches that the device comprises a filling mandrel (22) that extends through the extrusion head (Fig. 1).  Gerhard teaches that a filling material (14) is capable of being introduced into a container (¶ 0005-0007).  Gerhard teaches at least one process gas feeder device comprising a guide duct (24) that extends inside the extrusion head along the outside of the filling mandrel (¶ 0014, Fig. 1-3).  Gerhard does not explicitly teach that the extrusion head comprises at least one exhaust gas duct separated from the guide duct through which process gas can be discharged.  The device of Gerhard uses the guide duct and gas feeding device to expand the plastic hose in a blow molding operation (¶ 0015, 0024, Fig. 1-3).
In a similar field of endeavor, Ryder teaches a device for blow molding in which a mandrel (23) extends through a blowing head and into a preform or plastic hose to be blow molded and includes a guide duct through which air is introduced into the cavity (Fig. 2, col 2 ln 34-59).  Ryder teaches additionally including in the blowing head an exhaust duct (31) separate from the guide duct for the pressurized air that allows for process gas to be exhausted from the system (Fig. 2, col 2 ln 34-59).  Ryder teaches that providing both a pressurized inlet and an exhaust channel in the blowing head allows for circulation or “sweeping” of the air within the part which can aid in cooling of the article (col 4 ln 8-44).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include an exhaust duct separate from the supply duct in the device of Gerhard similar to the device of Ryder as both relate to blow molding devices comprising a mandrel placed within the blow mold and a duct for supplying pressurized air into the article presenting a reasonable expectation of success, and doing so can increase cooling speeds of the molding process as discussed in Ryder.
With regards to claims 2 and 4, the claim recites a limitation of the conditioning of a gas, gasses or material worked upon by the device, and does not recite any positive structural limitations of the device itself.  Limitations of the article or material worked upon by the device do not limit the device as discussed in MPEP 2115.
With regards to claim 10, Gerhard teaches that the guide duct includes a branch chamber (Fig. 4, branch at element 44) into the relevant guide duct which runs at least partially between the filling mandrel and a support housing in which the filling mandrel is guided in a longitudinally (vertical) displaceable manner and exits via functional ducts (45) running in the support housing (Fig. 4).  Positive air pressure is interpreted to read upon blocking the entry of ambient air.
With regards to claim 14, the device of Gerhard in view of Ryder is interpreted to read upon the claim as the claim only recites a preferable arrangement which is interpreted as optional.
With regards to claim 15, Ryder teaches that the exhaust duct includes a guide within the extrusion head with a portion parallel with the filling mandrel (Fig. 2).


Claims 3, 5, 6, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhard et al. (DE 2134166 A, Cited in IDS filed 03/18/2020, Machine Translation provided for citation) in view of Ryder (PN 4244913) as applied to claim 1 above, and further in view of Jacquet (PN 6074596).
With regards to claims 3 and 5, Gerhard in view of Ryder teaches a blow molding device comprising a blowing mandrel; however, Gerhard does not teach at least one further process gas feeding device that can be used to bring additional process gas into the interior of the plastic hose.
In a similar field of endeavor, Jacquet teaches a blow molding device comprising a blowing mandrel in which a plurality of separate and distinct fluid passages are provided so as to provide multiple gas feeding and possibly gas exhaust channels within an interior of a blow molding preform (Abstract, Fig. 2, col 8 ln 3-17).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide multiple gas feeding devices for providing gas within the interior of the blown part as discussed in Jacquet as both Gerhard in view of Ryder and Jacquet relate to a blow molding device comprising a blowing mandrel and conduits for gas feeding and exhaust providing a reasonable expectation of success, and doing so provides a mere duplication of gas conduits in the device following a similar suggestion in the prior art.
With regards to claim 6, Jacquet teaches using a primary blowpipe duct and a plurality of ducts (advantageously at least three or four, col 8 ln 3-17) that can function as exhaust ducts.
With regards to claims 11-13, Jacquet teaches that the plurality of exhaust gas duct entrances on the mandrel join in a branching chamber to a common exhaust (Fig. 2).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhard et al. (DE 2134166 A, Cited in IDS filed 03/18/2020, Machine Translation provided for citation) in view of Ryder (PN 4244913) as applied to claim 1 above, and further in view of Dundas et al. (EP 1258336 A1).
With regards to claim 7, Gerhard in view of Ryder teaches providing an exhaust duct for process air in a sterile filling molding device, but does not explicitly teach that the exhaust duct is connected to a vacuum generating device; however, as discussed in Dundas, it was generally known in the art of filling heads for sterile containers to provide a vacuum generating device in connection with an exhaust conduit (Abstract, ¶ 0017) and would have been obvious to one of ordinary skill in the art to include as a well known means for causing fluids to move out of a blow molding system. 



Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhard et al. (DE 2134166 A, Cited in IDS filed 03/18/2020, Machine Translation provided for citation) in view of Ryder (PN 4244913) as applied to claim 1 above, and further in view of Hansen (PN 5862840).
With regards to claims 8 and 9, Gerhard in view of Ryder teaches a device for the sterile filing of containers including an exhaust port; however, Gerhard and Ryder do not teach the inclusion of a measuring device connected with the exhaust duct.
Hansen teaches that it was generally known in the art of filling sterile containers to provide a particle counting device in connection with an exhaust port for testing of the system (Abstract, col 5 ln 6-20), and as such would have been obvious to one of ordinary skill in the art.  Providing such a particle counting device has a reasonable expectation of success as Hansen and Gerhard in view of Ryder relate to similar sterile filling environments with an exhaust duct, and doing so allows for the testing of samples.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742